Citation Nr: 0635795	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right knee injury, with traumatic 
arthritis.  

2.  Entitlement to a disability rating in excess of 20 
percent for post-operative residuals of a left knee injury, 
with traumatic arthritis and an anterior cruciate ligament 
tear.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran increased ratings for his 
service-connected bilateral knee disabilities.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  


FINDINGS OF FACT

1.  The veteran's residuals of a right knee injury, with 
traumatic arthritis, are manifested by extension to 0 degrees 
and flexion to 140 degrees, with no evidence of instability.  

2.  The veteran's post-operative residuals of a left knee 
injury, with an anterior cruciate ligament tear, include 
loose motion and instability, resulting in moderate 
impairment.  

3.  The veteran's post-operative residuals of a left knee 
injury include traumatic arthritis, which is manifested by 
extension to 0 degrees and flexion to 140 degrees, with pain 
on motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee injury, with traumatic 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260-62 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for post-operative residuals of a left knee injury, 
with an anterior cruciate ligament tear, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2006).  

3.  The criteria for a separate rating of 10 percent for 
traumatic arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260-1 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the appellant's claims, 
a letter dated in March 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
made aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claims.  The March 2003 letter also informed the claimant 
that additional information or evidence was needed to support 
his claims and asked the claimant to send any information or 
evidence in his possession to VA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examination in April 2004.  38 C.F.R. § 3.159(c)(4) (2006).  
The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in his service-connected bilateral knee 
disabilities since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The most recent April 2004 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the disability rating at issue here for 
the claimant's service-connected right knee disability and 
the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Regarding the veteran's left knee 
disability, while the Board finds an increased rating is 
warranted for this disability, he retains the right to appeal 
any subsequent effective date established by the RO; thus, 
adjudication of the veteran's increased rating claim for his 
left knee disability at this time is not prejudicial.  Id.  

I. Increased rating - Right knee

The veteran seeks a disability rating in excess of 10 percent 
for residuals of a right knee injury, with traumatic 
arthritis.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
considering the veteran's claim, the Board is also cognizant 
of VA General Counsel Opinion (VAOPGCPREC 23-97), which holds 
that in certain cases where the veteran has both limitation 
of motion and instability of the affected knee joint, a 
separate compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  In a 
subsequent opinion, it was held that a separate rating for 
arthritis could also be based upon X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.  

According to the most recent coded rating sheet, the 
veteran's right knee disability is currently rated as 10 
percent disabling under the provisions of Diagnostic Codes 
5010-5262.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen. 38 C.F.R. § 4.27 (2006).  The hyphenated diagnostic 
code in this case indicates that arthritis due to trauma 
under Diagnostic Code 5010 is the service-connected disorder 
and that the impairment of the tibia and fibula under 
Diagnostic Code 5262 is a residual condition.

Diagnostic Code 5010 contemplates traumatic arthritis, which 
refers to Diagnostic Code 5003, for degenerative arthritis.  
Diagnostic Code 5003 in turn states degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, with a minimum 
rating of 10 percent to be assigned for each major joint 
affected.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  

Diagnostic Code 5262 contemplates impairment of the tibia and 
fibula.  This Code provides a 10 percent rating for malunion 
of the tibia and fibula resulting in slight knee or ankle 
disability.  A 20 percent rating is warranted for moderate 
disability, and a 30 percent rating is awarded for marked 
disability.  With nonunion of the tibia and fibula, a 40 
percent rating is awarded.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2006).  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating. When extension is limited to 10 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Normal range of motion for the knee is flexion to 140 degrees 
and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II 
(2006).

The Board notes that on September 17, 2004, the VA General 
Counsel issued VAOPGCPREC 9-2004, which held that a veteran 
can receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  

A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under Diagnostic Code 5258.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2006).  

Lateral instability of the knee is rated under Diagnostic 
Code 5257.  Under this code, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation and/or 
lateral instability, a 20 percent rating is granted for 
moderate impairment, and a 30 percent rating is assigned when 
such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Upon receipt of the veteran's claim, he was afforded an April 
2004 VA orthopedic examination.  He cited no specific injury 
to his right knee, but stated he played sports during 
military service, and developed chronic right knee pain 
secondary to this.  No surgical history for the right knee 
was noted.  He stated his pain was constant, and increased 
with use or cold weather.  However, he denied swelling, 
stiffness, or giving out of the right knee.  He was negative 
for instability, fatigability, dislocation, or subluxation.  
He used a brace on his left knee, but did not require a cane, 
crutch, or other aid to assist ambulation.  On physical 
examination, he was able to heel- and toe-walk.  His gait was 
normal.  His knees were nontender, with no patellar pain or 
evidence of fluid in the joints.  Mild to moderate crepitus 
was present on the right.  Lachman's, drawer's, Apley's, and 
McMurray's tests were all negative on the right knee.  Range 
of motion testing revealed extension to 0 degrees and flexion 
to 140 degrees.  Some pain was reported with repetitive 
motion, but no fatigability or lack of endurance was evident.  
November 2003 X-rays of the right knee revealed intact 
osseous structures and joint spaces normally maintained.  No 
joint effusion was present.  The X-ray was essentially normal 
for the right knee. The final diagnosis was of degenerative 
joint disease of the right knee.  

The veteran has also received VA outpatient treatment for his 
right knee disability.  A February 2004 VA orthopedic 
consultation confirmed his complaints of chronic right knee 
pain.  Physical examination revealed effusion of the right 
knee, with marked crepitus.  Osteoarthritis of the right knee 
was confirmed.  According to a June 1999 written statement 
from a VA physician to the veteran's employer, the veteran 
should not have a job with either "extended periods of 
standing" or lifting over 40 pounds.  

After considering the entirety of the record, the Board finds 
a preponderance of the evidence to be against a disability 
rating in excess of 10 percent for his residuals of a right 
knee injury, with traumatic arthritis.  Considering first the 
criteria for limitation of motion of the knee, the veteran 
had extension to 0 degrees and flexion to 140 degrees, 
according to the April 2004 VA examination report.  However, 
neither finding merits an increased rating for the veteran's 
right knee injury, as both his extension and flexion are 
noncompensable with those findings.  Moreover, while the 
examiner stated that with repetitive use, the veteran had 
increased pain, the examiner found the veteran negative for 
fatigability and a lack of endurance.  He also did not 
indicate the veteran had additional limitation of motion with 
repetitive movement, such that an increased rating would be 
warranted.  See DeLuca, supra.  Overall, the preponderance of 
the evidence is against a disability rating in excess of 10 
percent for the veteran's right knee disability.  

The veteran has argued that a 20 percent rating under 
Diagnostic Code 5262, for impairment of the tibia and fibula, 
is warranted based on moderate impairment.  However, 
according to the November 2003 VA X-ray report, the veteran's 
right knee was essentially normal, with normal joint spaces 
and intact osseous structures.  His X-ray of the right knee 
was essentially normal, with no evidence of tibia or fibula 
impairment; thus, as moderate knee impairment is not shown, a 
higher evaluation under Diagnostic Code 5262 is not 
warranted.  

Likewise, a separate compensable rating under Diagnostic Code 
5257, for other impairment of the right knee, is not 
warranted.  As noted above, VAOPGCPREC 23-97 states a 
separate compensable rating may be assigned where veteran has 
both arthritis with limitation of motion and instability of 
the affected knee joint.  However, according to the April 
2004 VA examination report, the veteran's right knee was 
laterally stable, with negative Lachman's, drawer's, Apley's, 
and McMurray's tests.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is currently employed.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
the award of an increased rating in excess of 10 percent for 
residuals of a right knee injury, with traumatic arthritis.  
As a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


II. Increased rating - Left knee

The veteran seeks a disability rating in excess of 20 percent 
for his post-operative residuals of a left knee injury, with 
traumatic arthritis and an anterior cruciate ligament tear.  
The criteria for the evaluation of knee disabilities have 
already been noted above.  Parenthetically, the Board notes 
that although in the most recent rating of record the 
veteran's service-connected left knee disorder is rated 
pursuant to the provisions of Diagnostic Codes 5010-5262, the 
Board assigned the original 20 percent rating for the 
veteran's left knee disability under the provisions of 
Diagnostic Code 5257 in a November 1993 decision.  In any 
event, the Board has, in this decision, contemplated all 
potentially applicable diagnostic codes. 

Upon receipt of the veteran's claim, he was afforded an April 
2004 VA orthopedic examination.  Service medical records 
indicate he tore his anterior cruciate ligament and lateral 
meniscus in the left knee in 1987, and this was surgically 
corrected with debridement of the anterior cruciate ligament 
and trimming of the cartilage.  However, he continued to 
experience pain and some instability in his left knee.  He 
stated his pain was constant, and increased with use or cold 
weather.  He used a brace and took medication for his knee 
pain.  His left knee reportedly swelled frequently, according 
to his reports, but he denied stiffness.  On physical 
examination, he was able to heel- and toe-walk.  His gait was 
normal.  His knees were nontender, with no patellar pain or 
evidence of fluid in the joints.  Mild crepitus was present 
on the left.  Lachman's test was positive, but drawer's, 
Apley's, and McMurray's tests were all negative.  Range of 
motion testing revealed extension to 0 degrees and flexion to 
140 degrees.  Some pain was reported with repetitive motion, 
but no fatigability or lack of endurance was evident.  X-rays 
of the left knee revealed severe articular cartilage loss in 
the medial compartment of the left knee, with bone on bone 
contact.  Degenerative arthritic spur formation was also 
evident.  The final diagnosis was of degenerative joint 
disease of the left knee.  

The veteran has also received VA outpatient treatment for his 
left knee disability.  A February 2004 VA orthopedic 
consultation confirmed his complaints of chronic left knee 
pain, with occasional swelling and giving way.  The veteran 
characterized his left knee as unstable.  Physical 
examination revealed effusion of the left knee, with mild 
crepitus.  Slight varus variation in the left knee was 
evidence, and Lachman's test was positive.  Osteoarthritis of 
the left knee was confirmed, and a left knee brace was 
recommended.  According to a June 1999 written statement from 
a VA physician to the veteran's employer, the veteran should 
not have a job with either "extended periods of standing" 
or lifting over 40 pounds.  

After consideration of the totality of the record, the Board 
finds that an evaluation in excess of 20 percent for the 
veteran's post-operative residuals of a left knee injury with 
anterior cruciate ligament tear, manifested by instability is 
not in order.  The April 2004 VA examination report, as well 
as a February 2004 orthopedic consultation report, confirmed 
a positive Lachman's test, indicative of instability in the 
left knee.  Although drawer's, Apley's, and McMurray's tests 
were all negative at that time, the veteran did use a left 
knee brace albeit not constantly.  November 2003 X-rays of 
the left knee revealed severe articular cartilage loss in the 
medial compartment of the left knee, with bone on bone 
contact.  Degenerative arthritic spur formation was also 
evident.  However, the left lateral and patellofemoral 
compartments were unremarkable.  Functionally, the veteran 
had a normal gait, and did not require a cane, crutches, or 
other assistance devices.  He could heal- and toe-walk.  
Overall, the preponderance of the evidence indicates no more 
that moderate instability under the provisions of Diagnostic 
Code 5257 resulting from the veteran's left knee disability, 
for which a 20 percent rating is warranted and currently 
assigned.  

As noted above, the veteran's current rating also 
contemplates traumatic arthritis of the left knee under the 
provisions of Diagnostic Code 5010.  As noted, 
notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate ratings for separate manifestations of the same 
disability which are not duplicative or overlapping.  
Esteban, supra.  In this regard, the Board observes that in 
addition to the symptoms related to the veteran's instability 
of the left knee, he also has traumatic arthritis.  The 
question then remains whether the veteran has symptoms 
separate and distinct from that contemplated by the rating 
under Diagnostic Code 5257 such that a separate rating would 
be in order.  The record indicates that, in service, the 
veteran tore the anterior cruciate ligament and lateral 
meniscus in his left knee and underwent surgical repair of 
this injury.  Since that time, the veteran asserts that his 
left knee "gives way" for which he utilizes a knee brace.  
As noted above, the 20 percent rating based primarily on his 
instability and loose motion of the left knee joint is 
appropriate under Diagnostic Code 5257.  Nevertheless, since 
a rating under the provisions of Diagnostic Code 5262 
provides for lateral instability, and loose motion, it does 
not account for painful motion as contemplated by under 
Diagnostic Code 5010, for traumatic arthritis.  As such, the 
Board finds that a separation of the veteran's disability 
ratings is in order.  

As the veteran has already been granted service connection 
for a left knee disability to include traumatic arthritis, 
the award of a separate 10 percent rating, and no higher, is 
warranted for arthritis, verified by X-ray, of a major joint 
with painful motion.  A disability rating in excess of 10 
percent is not warranted, as the veteran does not have 
limitation of motion to support such an increase.  According 
to the April 2004 VA examination report, the veteran has 
extension to 0 degrees and flexion to 140 degrees; neither 
finding would warrant a compensable disability rating under 
the criteria for limitation of motion of the left knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260-1 (2006).  As noted, 
the April 2004 VA examiner stated that with repetitive use, 
the veteran had increased pain; however, the examiner found 
the veteran negative for fatigability and a lack of 
endurance.  He also did not indicate the veteran had 
additional limitation of motion with repetitive movement, 
such that an increased rating would be warranted.  See 
DeLuca, supra.  Thus, the Board finds the preponderance of 
the evidence to be against a disability rating in excess of 
10 percent for the veteran's left knee disability under the 
criteria for traumatic arthritis.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left knee disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is currently employed.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the evidence supports a separate 10 percent 
rating for traumatic arthritis of the left knee manifested by 
painful motion.  However, the preponderance of the evidence 
is against the award of an increased rating in excess of 20 
percent for other post-operative residuals, manifested by 
loose motion and instability of the left knee.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right knee injury, with traumatic 
arthritis, is denied.  

An evaluation in excess of 20 percent for post-operative 
residuals of a left knee injury, with an anterior cruciate 
ligament tear, is denied.

A separate 10 percent rating for traumatic arthritis of the 
left knee, is granted subject to the laws and regulations 
governing the payment of monetary benefits.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


